Order entered September 4, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01019-CV

                               PHYLLIS SLICKER, Appellant

                                                V.

                             LESLIE G. MARTIN, P.C., Appellee

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-11-15742

                                            ORDER
                  Before Justices Whitehill, Partida-Kipness and Pedersen, III

       We GRANT appellant’s September 3, 2019 “Emergency Motion to Enforce Notice of

Cash Deposit in Lieu of Bond” to the extent that we STAY the trial court’s August 29, 2019

order granting turnover relief. This stay shall remain in effect until further order of this Court.

We request appellee to file its response to appellant’s emergency motion, if any, by

SEPTEMBER 16, 2019.


                                                      /s/   BILL WHITEHILL
                                                            PRESIDING JUSTICE